Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1200 Filed 03/25/21 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JAGANATHAN CHANDRASEKARAN and
PREETHI DEVELOPERS, LLC,

       Plaintiffs,

v.                                                             Case No. 20-13247

CHAD F. WOLF, KENNETH CUCCINELLI,
DONALD NEUFELD, and
KATHY BARAN,

     Defendants.
__________________________________/

                OPINION AND ORDER DENYING PLAINTIFFS’ MOTION
                     FOR TEMPORARY RESTRAINING ORDER

       Plaintiffs Jaganathan Chandrasekaran and Preethi Developers LLC bring this

action asserting claims under the Administrative Procedure Act (“APA”), 5 U.S.C. §

706(2). (ECF No. 1, PageID.23-26.) They challenge the U.S. Citizenship and

Immigration Services’ (“USCIS”) denial of a nonimmigrant L-1A visa for Plaintiff

Jaganathan Chandrasekaran. (Id., PageID.2.) The case was originally filed on

September 18, 2020, in the United States District Court for the District of Colombia. On

December 10, 2020, the case was transferred to this court.

       On February 1, 2021, Plaintiffs filed a motion for temporary restraining order

(“TRO”). (ECF No. 8.) Plaintiffs asked that the court order the government to extend

Plaintiff Jaganathan Chandrasekaran’s B-2 visitor visa for the pendency of this litigation.

(Id., PageID.53.) On an expedited briefing schedule, Defendants filed a response and

Plaintiffs replied. (ECF Nos. 13, 18.) The court has reviewed the record and does not
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1201 Filed 03/25/21 Page 2 of 19




find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the reasons provided below,

Plaintiffs’ motion will be denied.

                                     I. BACKGROUND

       On November 25, 2019, Plaintiff Chandrasekaran entered the United States

under a B-2 visa. (ECF No. 13, PageID.84.) The B-2 visa is used for pleasure, tourism,

and medical treatment. US. Department of State Bureau of Consular Affairs, U.S. Visas

(2021). The visa-holder must “hav[e] a residence in a foreign country which he has no

intention of abandoning.” 8 U.S.C. § 1101(15)(B); Matovski v. Gonzales, 492 F.3d 722,

728 (6th Cir. 2007) (“By its nature, the B–2 visitor admission is inconsistent with efforts

to immigrate.”). Plaintiff Chandrasekaran’s original B-2 visa expired in late May 2020.

(ECF No. 13, PageID.84.)

       In early May 2020, Plaintiff Preethi Developers LLC filed a Form I-129 with

Defendants. (ECF No. 8-1, PageID.33; ECF No. 13, PageID.83-84; ECF No. 1-7.) The

company applied on behalf of Plaintiff Chandrasekaran to obtain an L-1A visa. (ECF No.

8-1, PageID.33; ECF No. 13, PageID.83-84; ECF No. 1-7.) To qualify for an L-1A visa,

an alien must, “within [three] years preceding the time of [the] application[s] for

admission into the United States, ha[ve] been employed continuously for one year by a

firm.” 8 U.S.C. § 1101(15)(L). The firm or its “subsidiary or affiliate” must intend to use

the alien’s services “temporarily . . . in a capacity that is managerial [or] executive.” Id.

As explained by USCIS, “[t]he L-1A nonimmigrant classification enables a U.S.

employer to transfer an executive or manager from one of its affiliated foreign offices to

one of its offices in the United States. This classification also enables a foreign

company that does not yet have an affiliated U.S. office to send an executive or



                                               2
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1202 Filed 03/25/21 Page 3 of 19




manager to the United States with the purpose of establishing one.” L-1A Intracompany

Transferee Executive or Manager, U.S. Citizenship and Immigration Services,

https://www.uscis.gov/working-in-the-united-states/temporary-workers/l-1a-

intracompany-transferee-executive-or-manager (last visited March 15, 2021); see also 8

C.F.R. § 214.2(l) (regulations for the issuance of L-1A and L-1B visas).

      The Form I-129 tolled Plaintiff Chandrasekaran’s unlawful status for the

pendency of Defendants’ consideration of the application. (ECF No. 13, PageID.84.) On

August 21, 2020, the government denied the petition for L-1A status. (ECF No. 8-1,

PageID.33; ECF No. 13, PageID.83-84; ECF No. 1-8.) Plaintiff Chandrasekaran’s B-2

visa had already expired, and he had not requested an extension of it. (ECF No. 13,

PageID.84-85.) Thus, he immediately began to accrue unlawful presence. (Id.) If

Plaintiff Chandrasekaran accrues over 180 days of unlawful presence, but less than a

year, he cannot return to the United States for three years after he leaves. See 8 U.S.C.

§ 1182(a)(9)(B)(i). (ECF No. 8-1, PageID.35-36; ECF No. 13, PageID.86.) If Plaintiff

Chandrasekaran remains in the country illegally for over a year, he may be barred from

returning to the United States for up to ten years. See 8 U.S.C. § 1182(a)(9)(B)(i). (ECF

No. 8-1, PageID.35-36; ECF No. 13, PageID.86.)

      On August 29, 2020, Plaintiff Chandrasekaran applied to extend his expired B-2

visa until December 5, 2020. (ECF No. 13, PageID.84-85.) B-2 visa extensions

generally last six months, at most. See 8 C.F.R. § 214.2(b)(1) (“Any B–1 visitor for

business or B–2 visitor for pleasure may be admitted for not more than one year and

may be granted extensions of temporary stay in increments of not more than six months

each.”). After conducting a review of the application, Defendant, on February 2, 2021,



                                            3
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1203 Filed 03/25/21 Page 4 of 19




approved it and retroactively provided Plaintiff Chandrasekaran a six-month visa

extension, which terminated on November 24, 2020. (ECF No. 13, PageID.85.) On

February 3, 20201, Plaintiff Chandrasekaran applied for another B-2 extension, and the

request is currently pending. (Id., PageID.85-86.) While this request for a second

extension is pending, Plaintiff Chandrasekaran has chosen to remain in the United

States and accrue unlawful presence. (Id., PageID.85.)

       Plaintiffs filed this lawsuit on September 28, 2020 in the United States District

Court for the District of Columbia. Complaint, Chandrasekaran v. Wolf, Case No. 20-

02655 (D.D.C. Sep. 18, 2020). On November 12, 2020, Defendants moved to transfer

the case to this district. Motion to Transfer Case, Chandrasekaran, Case No. 20-02655

(D.D.C. Nov. 12, 2020). The motion was granted on November 30, 2020. Minute Order,

Chandrasekaran, Case No. 20-02655 (D.D.C. Nov. 30, 2020). The case was opened in

this district on December 10, 2020, (ECF No. 1), and on February 1, 2021, Plaintiffs

moved for a temporary restraining order. (ECF No. 8.)

                                     II. STANDARD

       TROs are extraordinary remedies that are granted only in rare circumstances.

See Granny Goose Foods v. Brotherhood of Teamsters, 415 U.S. 423, 439 (1974)

(noting that TROs often “run[] counter to the notion of court action taken before” both

sides of a dispute have a full and complete “opportunity to be heard” and before the

case is fully developed); Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d

566, 573 (6th Cir. 2002) (stating that preliminary injunctions are “extraordinary

remed[ies] which should be granted only if the movant carries his or her burden of

proving that the circumstances clearly demand it”). To obtain a TRO, the moving party



                                             4
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1204 Filed 03/25/21 Page 5 of 19




must “clearly show that immediate and irreparable injury, loss, or damage will result.”

Fed. R. Civ. P. 65(b)(1)(A). The court considers four factors when reviewing a motion

for a TRO: “(1) whether [the plaintiff] has a strong likelihood of success on the merits,

(2) whether [the plaintiff] would suffer irreparable injury absent a stay, (3) whether

granting the [relief] would cause substantial harm to others, and (4) whether the public

interest would be served by granting the [relief].” 1 Ohio Republican Party v. Brunner,

543 F.3d 357, 361 (6th Cir. 2008) (quoting Ne. Ohio Coal. for Homeless and Serv.

Emps. Int’l Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)). The third and fourth

factor “merge[] . . . when the government is the defendant.” Daunt v. Benson, 956 F.3d

396, 422 (6th Cir. 2020) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).

       “The purpose of a preliminary injunction is simply to preserve the status quo;

thus,” when a court grants a request for an injunction, “findings of fact and conclusions

of law made by [the] court . . . are not binding at a trial on the merits.” United States v.

Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004). Similarly, the proof needed to

obtain an injunction “is much more stringent than the proof required to survive a

summary judgment motion,” and when a court denies a request for an injunction, it

“express[es] no opinion as to the ultimate merits of the plaintiff[‘s] case.” Leary v.

Daeschner, 228 F.3d 729, 739 (6th Cir. 2000).




1     These factors are also used when reviewing a motion for preliminary injunction.
See Liberty Coins, LLC v. Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014).
                                              5
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1205 Filed 03/25/21 Page 6 of 19




                                       III. DISCUSSION

       Applying and balancing the four factors to this case, Brunner, 543 F.3d at 361,

the court finds that Plaintiffs have not met their burden of showing that emergency

injunctive relief is warranted at this time.

                     A. Strong Likelihood of Success on the Merits

       Plaintiffs have not shown a strong likelihood that they will be successful in their

claims under the APA. Brunner, 543 F.3d at 361.

       The standards that courts apply to review agency decisions are deferential to

government action. Plaintiffs focus their motion for a TRO on their claim that

Defendants’ actions were “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law,” in violation of 5 U.S.C. § 706(2)(A). (See ECF No. 8-1,

PageID.49, 52 (citing cases reviewing § 706(2)(A) challenges).) As the Supreme Court

explained in Motor Vehicle Manufacturers Association of the United States, Inc. v. State

Farm Mutual Automobile Insurance Co., “[t]he scope of review under the ‘arbitrary and

capricious’ standard is narrow and a court is not to substitute its judgment for that of the

agency. Nevertheless, the agency must examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the facts

found and the choice made.” 463 U.S. 29, 43 (1983) (quotations removed).

       In their complaint, Plaintiffs assert that Defendants’ actions were “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. §

706(2)(C). The standard for this claim also requires deference to the government’s

deliberative choices. When interpreting statutes and regulations that form the basis of a

government agency’s “statutory jurisdiction [and] authority,” id., courts often defer to the



                                                6
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1206 Filed 03/25/21 Page 7 of 19




agency’s legal interpretations. See, e.g., Tenn. Hosp. Ass’n v. Azar, 908 F.3d 1029,

1037 (6th Cir. 2018) (reviewing a § 706(2)(C) challenge by applying the deferential

standard for statutory interpretation described in Chevron, U.S.A. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 842-43 (1984)); see also Kisor v. Wilkie, 139 S. Ct.

2400, 2414 (2019) (“[W]e presume that Congress intended for courts to defer to

agencies when they interpret their own ambiguous rules.”). Plaintiffs, in their complaint,

claim Defendants’ decision to deny Plaintiff Chandrasekaran an L-1A visa was

“unsupported by substantial evidence.” 5 U.S.C. § 706(2)(E). But “[t]he substantial

evidence standard is a lower standard than weight of the evidence and the possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency's finding from being supported by substantial evidence.” Sasse v.

U.S. Dept. of Labor, 409 F.3d 773, 778 (6th Cir. 2005) (quotations removed). Finally,

the complaint states that Defendants’ actions were “without observance of procedure

required by law,” in violation of 5 U.S.C. § 706(2)(D). “[W]hether a certain procedure is

required in a particular circumstance, or whether a certain methodology satisfies the

procedure, is often left to the agency's discretion.” Meister v. U.S. Dept. of Agric., 623

F.3d 363, 370 (6th Cir. 2010).

       Plaintiffs’ discussion of their claims is, in total, only seven pages long, and more

cursory than the court would expect for a dispositive motion at a later stage in an APA

case. (ECF No. 8-1, PageID.45-52; ECF No. 18, PageID.1049-50.) It is inherent to any

emergency motion filed near the initiation of a lawsuit that the parties lack the time and

ability to provide a complete discussion of the relevant claims. The undeveloped nature

of the record and arguments lends strong support to the principle that injunctive relief at



                                             7
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1207 Filed 03/25/21 Page 8 of 19




the commencement of cases should be used with utmost caution, lest the court interfere

prematurely with the parties’ operations. See Granny Goose Foods, 415 U.S. at 439

(noting that TROs are issued before parties are given a full “opportunity to be heard”);

S. Glazer’s Distrib. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 848-49 (6th

Cir. 2017) (reasoning that preliminary injunctions, by their nature, issue “before the

parties have had an opportunity to fully develop the record”); Overstreet, 305 F.3d at

573 (“A preliminary injunction is an extraordinary remedy which should be granted only

if the movant carries his or her burden of proving that the circumstances clearly demand

it.”).

         With these limitations, Plaintiffs’ motion does not convincingly demonstrate that

Plaintiffs will succeed on their APA claims. Out of several reasons why Defendants state

they denied Plaintiff Chandrasekaran an L-1A visa, one was that Plaintiffs failed to

provide adequate evidence that Plaintiff Chandrasekaran had been “employed abroad

by a qualifying organization for one continuous year of full-time employment within the

[preceding] three years.” (ECF No. 1-8, PageID.58.) In the denial decision, Defendants

noted that Plaintiffs had submitted bank statements to show that Plaintiff

Chandrasekaran was employed by Plaintiff Preethi Developers LLC for the entire year

of 2019. (Id., PageID.57.) However, federal government records showed that Plaintiff

Chandrasekaran was present in the United States for 125 days under B-2 visa

classifications for 2019. (Id., PageID.57-58.) According to Defendants, those days could

not be counted in favor of Plaintiff Chandrasekaran in determining whether he worked

for “one continuous year” for Plaintiff Preethi Developers LLC in the three years

preceding the L-1A visa application. (Id., PageID.58.) Defendants also stated that



                                              8
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1208 Filed 03/25/21 Page 9 of 19




Plaintiff Chandrasekaran had previously informed the federal government in older

immigration forms that he worked for Sri Sai Enterprises, not Plaintiff Preethi

Developers LLC. (Id., PageID.57.)

       In the motion for TRO, Plaintiffs do not contest the factual findings made or the

legal interpretations rendered by Defendants in coming to their decision. Instead,

Plaintiffs contend that Defendants did not properly consider a letter Plaintiff Preethi

Developers LLC sent “confirming [Plaintiff] Chandrasekaran’s dates of employment.”

(ECF No. 8-1, PageID.47.) However, Defendants did not ignore the letter. They noted

the letter in the final decision and reasoned that, by itself, it did not establish that

Plaintiff Chandrasekaran had worked one continuous year for Plaintiff Preethi

Developers LLC. (ECF No. 1-8, PageID.58.) Plaintiff Preethi Developers LLC also

submitted partnership deeds from 2014 and registration papers from India from 2017,

both of which listed Plaintiff Chandrasekaran as a “partner” of Plaintiff Preethi

Developers LLC and Sri Sai Enterprises. 2 (ECF No. 16-2, PageID.844-57.) Plaintiffs

used these records to show that the two companies were related, in response to

Defendants’ concerns that Plaintiff Chandrasekaran had previously stated he worked for

Sri Sai Enterprises. (Id., PageID.815 (Plaintiff Preethi Developers LLC’s letter stating

that “Sri Sai Enterprises and Preethi Properties and Developers in India are owned and




2      The court notes that simply because Plaintiff Chandrasekaran was considered a
“partner” of Plaintiff Preethi Developers LLC in 2017 does not imply that he was
employed by or managed Plaintiff Preethi Developers LLC. Partnership can connote
only an ownership interest and not a managerial role. See 59A Am. Jur. 2d Partnerships
§ 44 (“Partnerships are often created in which a silent partner contributes money, credit,
or property, and an active partner contributes his labor and openly manages the
business.”). Given that the documents were created under Indian law, there is even
greater uncertainty as to what “partner” means.
                                               9
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1209 Filed 03/25/21 Page 10 of 19




 run by the same family and partners”).) Defendants still held that Plaintiffs had not

 submitted sufficient documentary evidence to support Plaintiff Preethi Developers LLC’s

 claim that Plaintiff Chandrasekaran was its employee for one continuous year. (ECF No.

 1-8, PageID.58.)

        Plaintiffs contend that Defendants’ decision was arbitrary and capricious, (ECF

 No. 8-1, PageID.49), but the record may ultimately show that Defendants’ decision

 demonstrated at least a “rational connection between the facts found and the choice

 made.” State Farm, 463 U.S. at 43. The bank statements used to show that

 Chandrasekaran worked for Preethi Developers LLC for all of 2019 apparently

 conflicted with federal immigration records. (ECF No. 1-8, PageID.57-58.) The non-

 descript deeds and registration papers from 2014 and 2017, which Plaintiffs have used

 in their effort to prove a connection between Plaintiff Preethi Developers LLC and Sri

 Sai Enterprises, were inadequate to convince Defendants of Plaintiff Chandrasekaran’s

 recent employment. (Id.) Defendants’ analysis appears rational upon the kind of review

 available at this early stage of the proceeding. Indeed, there appears to be a strong

 likelihood that Plaintiffs will fail to demonstrate that Defendants “relied on factors which

 Congress had not intended it to consider, entirely failed to consider an important aspect

 of the problem, offered an explanation for its decision that runs counter to the evidence

 before the agency, or is so implausible that it could not be ascribed to a difference in

 view or the product of agency expertise.” Sierra Club v. U.S. Forest Serv., 828 F.3d

 402, 407 (6th Cir. 2016) (quotations removed).

        Furthermore, questions remain about whether the court has jurisdiction over

 Plaintiffs’ claims. Title 8 U.S.C. § 1252(a)(2)(B) states that “no court shall have



                                              10
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1210 Filed 03/25/21 Page 11 of 19




 jurisdiction to review . . . [a] decision or action of the Attorney General or the Secretary

 of Homeland Security the authority for which is specified under this subchapter to be in

 the discretion of the Attorney General or the Secretary of Homeland Security.” The

 application of this provision is often the subject of dispute. See, e.g., Johns v. Holder,

 678 F.3d 404 (6th Cir. 2012) (reviewing whether the weighing of evidence for a

 deportation waiver was left to discretion of the Attorney General and thus outside the

 court’s jurisdiction). Section 1252(a)(2)(B) does not apply to “[n]on-discretionary

 decisions,” Privett v. Sec’y, Dep’t of Homeland Sec., 865 F.3d 375, 379 (6th Cir. 2017),

 nor does it extend to “purely legal questions and mixed questions of law and fact.” Singh

 v. Rosen, 984 F.3d 1142, 1149 (6th Cir. 2021) (citing 8 U.S.C. § 1252(a)(2)(D)).

        Although Plaintiffs assert § 1252(a)(2)(B)’s jurisdictional bar does not apply to

 applications for L-1A visas, (ECF No. 18, PageID.1046-47), a court in this district, in a

 well-reasoned opinion, came to the opposite conclusion. Global Export/Import Link, Inc.

 v. U.S. Bureau of Citizenship and Immigr. Servs., 423 F. Supp. 2d 703 (E.D. Mich.

 2006) (Gadola, J.). The court in Global Export/Import Link reasoned that L-1A visas are

 regulated by 8 U.S.C. § 1184(c)(1). Section 1184(c)(1) states:

        The question of importing any alien as a nonimmigrant under
        subparagraph (H), (L), (O), or (P)(i) of section 1101(a)(15) of this title
        (excluding nonimmigrants under section 1101(a)(15)(H)(i)(b1) of this title)
        in any specific case or specific cases shall be determined by the Attorney
        General, after consultation with appropriate agencies of the Government,
        upon petition of the importing employer.

 The Global Export/Import Link court held that the language “shall be determined by the

 Attorney General” left the decision to issue an L-1A visa in the discretion of the Attorney

 General, thus removing the court’s jurisdiction under § 1252(a)(2)(B). See Global

 Export/Import Link, 423 F. Supp. 2d at 708-09. The analysis in Global Export/Import

                                              11
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1211 Filed 03/25/21 Page 12 of 19




 Link seems persuasive but the parties have not had the opportunity to fully research

 and brief this issue, and the court makes no affirmative finding on its merits. (ECF No.

 18, PageID.1046-47, Plaintiffs’ Reply (dedicating two pages to the court’s jurisdiction

 under § 1252(a)(2)(B)); ECF No. 13, PageID.95, Defendants’ Response (The holding in

 Global Export/Import Link “may be the subject of the summary judgment briefings on the

 underlying claim.”).) At this stage of the proceeding, the court cannot conclude that

 Plaintiffs have a “strong likelihood of success on the merits.” Brunner, 543 F.3d at 361.

                                    B. Irreparable Injury

        Plaintiffs argue that Chandrasekaran will suffer irreparable injury if he is not

 permitted to stay in the United States for the pendency of this litigation. (ECF No. 8-1,

 PageID.41.) In the motion, Plaintiffs state that Chandrasekaran is subject to fear and

 anxiety that he could be removed from the United States without the ability to return.

 (Id.) Yet Plaintiff Chandrasekaran is in the United States only on the authority of a B-2

 tourist visa, which is not in any way related to an L-1A visa or Plaintiffs’ denied

 application. B-2 visas are provided for only short periods of time, recognizing that the

 visa holder is merely a visitor to the United States and not an immigrant. Holders of B-2

 visas by definition “hav[e] a residence in a foreign country which [they] ha[ve] no

 intention of abandoning.” 8 U.S.C. § 1101(15)(B); see also Matovski, 492 F.3d at 728

 (“By its nature, the B–2 visitor admission is inconsistent with efforts to immigrate.”); US.

 Department of State Bureau of Consular Affairs, supra (explaining how B-2 visas are

 given only for pleasure, tourism, and medical treatment).

        Plaintiffs present no legal authority that Chandrasekaran must be present in the

 United States to apply for a L-1A visa, nor do Plaintiffs claim that it is common to apply



                                              12
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1212 Filed 03/25/21 Page 13 of 19




 for L-1A visa while residing in the United States. In fact, the Form I-129 Plaintiffs

 submitted to the government in May 2020 allowed Plaintiffs to apply for the visa to “be

 admitted” into the country. (ECF No. 1-7, PageID.43.) There is no indication in the

 record that Plaintiff Chandrasekaran is subject to threats, harassment, or serious harm

 in India. By all accounts, Plaintiff Chandrasekaran is a business owner with substantial

 funds on hand. (ECF No. 16-2, PageID.844-57; ECF No. 8-2, PageID.56 (Plaintiff

 Chandrasekaran stating in an affidavit that he recently invested $1,000,000 of his own

 funds to build a warehouse).) Returning to his homeland, which he attested that he had

 “no intention of abandoning” when he first arrived in the United States, does not

 constitute “irreparable harm” warranting extraordinary injunctive relief. 8 U.S.C. §

 1101(15)(B).

        Plaintiffs contend that Chandrasekaran may be barred from returning to the

 United States for three years if he accrues over 180 days of unlawful presence. See 8

 U.S.C. § 1182(a)(9)(B)(i). (ECF No. 8-1, PageID.35-36; ECF No. 13, PageID.86.)

 However, Plaintiffs do not contend that Chandrasekaran is in any way forced to violate

 the law or incur serious penalties. The court does not find that Plaintiffs have

 established irreparable injury simply because Plaintiff Chandrasekaran is willing to

 make his legal situation worse than it already is. See 11A Charles Alan Wright & Arthur

 R. Miller, Federal Practice and Procedure § 2948.1 (3d ed. 2020) (“Not surprisingly, a

 party may not satisfy the irreparable harm requirement if the harm complained of is self-

 inflicted.”); Livonia Props. Holdings, LLC v. 12840-12976 Farmington Road Holdings,

 LLC, 399 F. App’x 97, 104 (6th Cir. 2010) (affirming district court finding that legal

 consequences of a defaulted loan were self-inflicted and thus not irreparable).



                                              13
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1213 Filed 03/25/21 Page 14 of 19




        If he is not provided another B-2 visa extension, Plaintiff Chandrasekaran has the

 ability to leave the country and reapply for an L-1A visa. (See ECF No. 13, PageID.97-

 98.) In the alternative, Plaintiffs may be permitted to continue this action while Plaintiff

 Chandrasekaran resides outside the country. Plaintiffs’ motion includes a conclusory

 statement that if Plaintiff Chandrasekaran leaves the country, Defendants will

 automatically deny Plaintiffs’ application because Plaintiffs indicated, in the Form I-129,

 that Plaintiff Chandrasekaran seeks to change his nonimmigrant status rather than enter

 the country. (ECF No. 8-1, PageID.35; ECF No. 1-7, PageID.43.) Plaintiffs cite no

 policy, guidance document, regulation, statute, or caselaw that supports this assertion.

 They cite only Defendants’ general legal authority to alter nonimmigrant classifications.

 See 8 U.S.C. § 1258; 8 C.F.R. § 248.1. (ECF No. 8-1, PageID.35.) Defendants, the

 agency officials who would actually be reviewing Plaintiffs’ application, state that

 Plaintiffs can challenge their August 2020 decision to deny an L-1A visa from outside

 the United States. (ECF No. 13, PageID.84.) Plaintiffs’ explanation for irreparable harm

 is not convincing.

        In Plaintiffs’ motion, they also assert that Chandrasekaran’s wife suffers anxiety

 and depression and was not able to obtain medical treatment due to her lack of legal

 status. (ECF No. 8-1, PageID.41-42.) However, Plaintiffs also state that

 Chandrasekaran’s wife left the United States on December 27, 2020, due to the

 emotional toll she experienced and the lack of medical care for her and her child. (Id.)

 Given that Plaintiff Chandrasekaran’s wife is already outside the United States, the

 anxiety and lack of medical care she allegedly underwent while in the United States is

 not pertinent to the court’s analysis. Plaintiffs do not explain how providing Plaintiff



                                               14
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1214 Filed 03/25/21 Page 15 of 19




 Chandrasekaran legal status now would remedy past harms or ameliorate currently

 existing effects allegedly experienced by his wife.

        Plaintiff Chandrasekaran and his wife had a child in the United States on

 September 30, 2020. (Id.) Plaintiffs claim this child is unable to receive basic

 vaccinations due to Plaintiff Chandrasekaran’s immigration status. (Id.) The only support

 for this contention is an affidavit from Plaintiff Chandrasekaran himself; Plaintiffs cite no

 policy, experts, or law to confirm this assertion. Plaintiffs also do not clarify if the child is

 currently in the United States or if the child left the country with Plaintiff

 Chandrasekaran’s wife. Even if the child is still in the United States, Plaintiffs provide no

 reason why Plaintiff Chandrasekaran cannot leave the country with the child and obtain

 basic vaccinations in India.

        Finally, Plaintiffs claim that their business is suffering due to Plaintiff

 Chandrasekaran’s inability to manage Plaintiff Preethi Developers LLC’s U.S. branch.

 (Id., PageID.42.) According to Plaintiffs, Plaintiff Chandrasekaran has been able to hire

 just one other employee while in the United States. (Id.) The only evidence Plaintiff cite

 to support these assertions is Plaintiff Chandrasekaran’s affidavit; Plaintiffs do not

 attach financial documents, loans, payroll, or accounting information. See Winter v. Nat.

 Res. Def. Council, 555 U.S. 7, 22 (2008) (“Issuing a preliminary injunction based only

 on a possibility of irreparable harm is inconsistent with our characterization of injunctive

 relief as an extraordinary remedy.”). Plaintiffs have the “burden of proving that . . .

 circumstances clearly demand” an injunction, and the information they provided the

 court is not adequate. Overstreet, 305 F.3d at 573.




                                                15
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1215 Filed 03/25/21 Page 16 of 19




        Furthermore, Plaintiffs do not explain how Plaintiff Chandrasekaran could have

 performed any work for Plaintiff Preethi Developers LLC while in the United States,

 including hiring other employees and “engag[ing] approximately 40 contracts,” (ECF No.

 8-2, PageID.56), while on a B-2 tourist visa. See Visitor Visa, U.S. Department of State,

 https://travel.state.gov/content/travel/en/us-visas/tourism-visit/visitor.html (last visited

 March 17, 2021) (“An individual on a visitor visa (B1/B2) is not permitted to accept

 employment or work in the United States.”); 8 C.F.R. § 214.1(e) (“A nonimmigrant in the

 United States in a class defined . . . as a temporary visitor for pleasure . . . may not

 engage in any employment.”). Plaintiffs ask that the court issue an injunction that orders

 Defendants to “preserve Plaintiff Chandrasekaran’s B1/B2 visa” and reinstate “his

 previous B1/B2 visa.” (Id., PageID.53.) But Plaintiffs fail to clarify how extending Plaintiff

 Chandrasekaran’s non-work visa would in any way remedy lost profits while this

 litigation continues. 3 Thus, Plaintiffs have not adequately demonstrated irreparable

 injury. Brunner, 543 F.3d at 361.




 3      The court also notes that Plaintiff Chandrasekaran began accruing unlawful
 status as soon as Defendants denied the L-1A visa request on August 21, 2020. (ECF
 No. 13, PageID.84-85.) Plaintiff Chandrasekaran submitted a request for a B-2 visa
 extension on August 29, 2020 but sought only to extend his visa until December 5,
 2020. (Id.) Despite filing this action in September 28, 2020, Plaintiffs waited until after
 December 5 had long since passed before moving, in February 2021, for “emergency”
 injunctive relief. Plaintiffs had over four months to move for an injunction, but chose to
 wait until February 1, 2021, 17 days before Plaintiff Chandrasekaran would accrue the
 180th day of unlawful status, to file the instant motion. (ECF No. 8-1, PageID.35.) The
 government granted Plaintiff Chandrasekaran’s visa extension on February 2, 2021,
 thus extending Plaintiff’s 180 days of unlawful status into May 2021. (ECF No. 13,
 PageID.85.) Nonetheless, Plaintiffs’ noticeable delay and willingness to wait until 17
 days before Plaintiff Chandrasekaran accrued 180 days of unlawful status undermines
 the argument that Plaintiffs’ alleged injuries are indeed “irreparable.”
                                               16
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1216 Filed 03/25/21 Page 17 of 19




                        C. Substantial Harm and Public Interest

        Plaintiff Chandrasekaran was admitted into the United States in November 2019

 and has resided here legally under a tourist B-2 visa until November 2020. (ECF No. 13,

 PageID.84-85.) B-2 visas are not intended to provide aliens with a new long-term

 residence; they allow foreigners to simply visit temporarily for pleasure or medical care.

 See US. Department of State Bureau of Consular Affairs, supra; 8 U.S.C. §

 1101(15)(B); Matovski, 492 F.3d at 728. Plaintiffs do not provide evidence or legal

 support that they are barred from applying for an L-1A work visa, which is unrelated to a

 B-2 visa, while Plaintiff Chandrasekaran resides in his home country. There is also no

 indication that Plaintiffs cannot continue this lawsuit while Plaintiff Chandrasekaran

 departs and remains abroad. Although Plaintiffs’ B-2 visa extension request is still

 pending, Plaintiff Chandrasekaran has chosen to stay in the United States despite the

 expiration of his visa. (ECF No. 13, PageID.85-86.) It is Plaintiff Chandrasekaran’s

 choice to accrue unlawful presence, and if the government declines to extend his B-2

 visa a second time, he must leave the country or face consequences of which he is well

 apprised. See 8 U.S.C. § 1182(a)(9)(B)(i). (ECF No. 8-1, PageID.35-36; ECF No. 13,

 PageID.86.)

        The ability to control which foreign citizens may reside within the country is a

 foundational aspect of national sovereignty. In this vein, courts have repeatedly

 recognized that enforcement of immigration laws is in the public interest. See Albino-

 Martinez v. Adducci, 454 F. Supp. 3d 642, 650 (E.D. Mich. 2020) (Murphy, J.) (“[T]he

 public interest in enforcement of the immigration laws is significant.”); Malam v. Adducci,

 469 F. Supp. 3d 767, 792 (E.D. Mich. 2020) (Levy, J.) (“The Court must [consider] . . .



                                             17
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1217 Filed 03/25/21 Page 18 of 19




 the public interest in enforcement of the United States’ immigration laws.”); Nken, 556

 U.S. at 436 (quotations removed) (“There is always a public interest in prompt execution

 of removal orders: undermines the streamlined removal proceedings IIRIRA

 established, and permits the continued presence of an alien lawfully deemed removable

 and prolongs a continuing violation of United States law.”). The parties agree that,

 absent a B-2 visa extension, Plaintiff Chandrasekaran can no longer stay in the country

 legally. (ECF No. 8-1, PageID.35-36; ECF No. 13, PageID.86.) It is not in the public

 interest for the court to order Defendants to provide Plaintiff Chandrasekaran with an

 indefinite B-2 visa while this case progresses, thereby overriding well-accepted

 immigration laws. Brunner, 543 F.3d at 361; Benson, 956 F.3d at 422 (recognizing that

 harm to others and the public interest “merge[] . . . when the government is the

 defendant”).

                                 D. Balancing the Factors

        Plaintiffs have not shown that there is a strong likelihood that they will prevail in

 this case. Brunner, 543 F.3d at 361. Based on the record and briefing presented in this

 early stage, it is more than simply possible that Plaintiffs will not be able to overcome

 the deferential standards established for APA claims; moreover, 8 U.S.C. §

 1252(a)(2)(B) may divest the court of jurisdiction over this case. Plaintiffs have not

 adequately demonstrated that they will suffer irreparable injury if Plaintiff

 Chandrasekaran’s tourist visa expires and if Plaintiffs must apply for a L-1A visa while

 Plaintiff Chandrasekaran resides in India. Brunner, 543 F.3d at 361. Finally, it is in the

 public interest to enforce immigration laws, which, depending on the outcome of Plaintiff

 Chandrasekaran second request for a B-2 extension, may require Plaintiff



                                              18
Case 3:20-cv-13247-RHC-EAS ECF No. 19, PageID.1218 Filed 03/25/21 Page 19 of 19




 Chandrasekaran to leave the country. In all, the factors courts consider when issuing

 injunctions weigh against Plaintiffs’ motion. Brunner, 543 F.3d at 361. The court will not

 at this time order Defendants to provide Plaintiff Chandrasekaran with B-2 visa status

 for the remainder of this case.

                                          IV. CONCLUSION

         IT IS ORDERED that Plaintiffs’ “Motion for Temporary Restraining Order” (ECF

 No. 8) is DENIED.

                                                          s/Robert H. Cleland                    /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
 Dated: March 25, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, March 25, 2021, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                         /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-13247.CHANDRASEKARAN.MotionforTRO.RMK.RHC.2.docx




                                                    19
